Citation Nr: 1750968	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-31 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1944 to June 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued its previous denial of service connection for bilateral hearing loss.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of the hearing has been reviewed and associated with the claims file.  


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  The evidence received since the November 2007 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.  

3.  The evidence is at least in equipoise as to whether bilateral hearing loss is the result of noise exposure during military service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).  

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The issues on appeal herein have been granted in full, as discussed below.  As such, the Board finds that any error related to the duty to notify/assist is harmless.

I.  New and Material

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The claim of service connection for bilateral hearing loss was denied in a November 2007 rating decision because there was no evidence showing that the Veteran's bilateral hearing loss disability for VA purposes was incurred in service.  The evidence of record at the time of the November 2007 rating decision consisted of the Veteran's DD Form 214, service treatment records, the Veteran's Application for Compensation, the Veteran's statement, medical records from the VA dated in 2007, and a VA examination report dated in October 2007.  

The Veteran was notified of this decision and his procedural rights by letter in November 2007.  He did not appeal this determination and no additional evidence was submitted within a year following this notification letter.  As such, the Board finds the November 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the November 2007 rating decision, additional VA treatment records, reports from a March 2013 VA examination, statements from the Veteran, and the Veteran's testimony from the hearing in July 2017 have been associated with the claims file.  

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  The evidence is new, as it was not part of the record at the time of the November 2007 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The newly added evidence suggests that the Veteran's bilateral hearing loss is related to service.  Specifically, the Veteran testified that he experienced bilateral hearing loss after service and it became gradually worse over time.  Accordingly, the evidence is new and material and the claim of service connection for bilateral hearing loss is reopened.  

II.  Service Connection for Bilateral Hearing Loss 

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for 
VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Veteran asserts that his bilateral hearing loss was incurred as a result of his exposure to loud noises in service.  

The evidence shows a current bilateral hearing disability per § 3.385.  See 03/13/2013, VBMS, C&P Exam (diagnosing bilateral sensorineural hearing loss).  Accordingly, a present disability has been established by the evidence.  

A review of the Veteran's military personnel records reveals that the Veteran was an Aviation Electrician's Mate in service.  In a statement dated in April 2011, the Veteran indicated that he worked on the flight line day after day for 6 months.  During the hearing, he testified that he was exposed to environmental and hazardous noises, including four engine planes, while oiling and refueling planes in service.  Therefore, the Board finds that in-service noise exposure has been established as consistent with the types, places, and circumstances of the Veteran's active service.  

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's bilateral hearing loss is due to noise exposure during military service.  

A VA examination was performed in March 2013.  The examiner acknowledged that the Veteran maintained and fueled propeller planes as they came in day and night without hearing protection.  After service, he worked in a stamping plant for 1.5 years and an electric motor repairman for 2 years without hearing protection.  For 30 years, the Veteran ran a restaurant with his wife and would recreationally hunt with a rifle and shotgun without hearing protection.  Therefore, the examiner concluded that the Veteran's vocational and recreational noises he was exposed to were more likely the cause of his bilateral hearing loss.  However, the examiner qualified his response by indicating that it would help the Veteran's cause if there were testimonial letters recognizing his hearing difficulty in the late 1940's or 1950's.  

The Veteran subsequently testified in July 2017 and indicated that he noticed hearing loss immediately after he was discharged from the U.S. Navy and it became gradually worse over time.  He testified that he did not have extensive work in noisy environments after service and he worked at a bar but it was a neighborhood bar that was not noisy.  

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted. 

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  He believes his hearing loss was affecting him when he was discharged from service but he did not believe it was that serious.  He further noted that his hearing loss gradually became worse over the years.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.

Therefore, in light of the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes, and his competent and credible reports of a continuity of symptomatology of hearing problems since service, the Board finds that the evidence weighs in favor of the Veteran's claim.

Regarding the medical opinion of record, the Board finds that the examiner indicated that if he had statements indicating that the Veteran suffered hearing loss in the 1940s or early 1950s it may help the Veteran.  Subsequently, the Veteran testified that he did suffer hearing loss immediately after discharge from service in 1946.  Accordingly, the Board discounts the weight assigned to the March 2013 examiner's opinion given the Veteran's subsequent lay testimony.  Moreover, because hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection is appropriate solely based on evidence of continuity of symptomatology.  Walker, 708 F.3d at 1336-40.

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is the result of military service. In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


